DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/25/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 01/25/2022.
Claims 1, 5-8, 17, 21-25, and 27-32 are pending for examination. Applicant amends claims 1, 17, and 25, cancels claims 3, 4, 19, and 20, and adds claims 31-32. The amendments have been fully considered and entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/25/2022, with respect to the rejection of claims 1, 17, and 25 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T.J. Clark (Reg. No. 54,039) on 02/23/2021.
Claims 1, 17, and 25 are amended as follows:

1. (Currently Amended) A method for providing data protection in an integrated circuit, the method comprising: 
detecting a change to software or firmware; 
determining whether a user is authentic in response to detecting the change to the software or the firmware; 
generating a false cipher-based message authentication code (CMAC) value that is not based on a Hardware Unique Key (HUK) associated with the integrated circuit in response to the user not being authentic; 
determining that the change to the software or the firmware was unauthorized based at least in part on the false CMAC value not matching an expected CMAC value; and 
corrupting an anti-replay counter (ARC) value, maintained in a one-time programmable memory of the integrated circuit and used by the integrated circuit to change to the software or the firmware was unauthorized

17. (Currently Amended) An integrated circuit providing data protection, the integrated circuit comprising: 
a one-time programmable memory; 
a processor communicably coupled to the one-time programmable memory, the processor configured to: 
detect a change to software or firmware; 
determine whether a user is authentic in response to detecting the change to the software or the firmware; 
generate a false cipher-based message authentication code (CMAC) value that is not based on a Hardware Unique Key (HUK) associated with the integrated circuit in response to the user not being authentic; 
determine that the change to the software or the firmware was unauthorized based at least in part on the false CMAC value not matching an expected CMAC value; and 
corrupt an anti-replay counter (ARC) value, maintained in the one-time programmable memory of the integrated circuit and used by the integrated circuit to protect contents of a non-volatile memory, responsive to determining that the change to the software or the firmware was unauthorized

25. (Currently Amended) A non-transitory, computer-readable medium, having stored thereon computer-readable instructions for providing data protection in an integrated circuit, comprising instructions configured to cause a computer to: 
detect a change to software or firmware; 
determine whether a user is authentic in response to detecting the change to the software or the firmware; 
generate a false cipher-based message authentication code (CMAC) value that is not based on a Hardware Unique Key (HUK) associated with the integrated circuit in response to the user not being authentic; 
determine that the change to the software or the firmware was unauthorized based at least in art on the false CMAC value not matching an expected CMAC value; and 
corrupt an anti-replay counter (ARC) value, maintained in a one-time programmable memory of the integrated circuit and used by the integrated circuit to protect contents of a non-volatile memory, responsive to determining that the change to the software or the firmware was unauthorized
---------------------------------END OF EXAMINER’S AMENDMENT---------------------------------

Allowable Subject Matter
Claims 1, 5-8, 17, 21-25, and 27-32 are allowed. 
The following is an examiner’s statement of reasons for allowance:

Another art of record, Verma et al. (US 20170054563 A1) teaches determining an unauthorized entity in response to detecting an unauthorized change to firmware ([0048]). 
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “generating a false cipher-based message authentication code (CMAC) value that is not based on a Hardware Unique Key (HUK) associated with the integrated circuit in response to the user not being authentic” and “determining that the change to the software or the firmware was unauthorized based at least in part on the false CMAC value not matching an expected CMAC value,” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in independent claim 1. 
Similar reasoning is applied to independent claims 17 and 25. Claims 5-8 and 31-32 depend from claim 1 and are allowable by virtue of their dependencies. Claims 21-24 depend from claim 17 and are allowable by virtue of their dependencies. Claims 27-30 depend from claim 25 and are allowable by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Yang et al. (US 20090193261 A1) teaches generating a message authentication code for a flash program that is based on a hardware unique key (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437